849 F.2d 605Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert HOLLEY, Petitioner-Appellant,v.John BROWN, Warden, Respondent-Appellee.
No. 88-7545.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 26, 1988Decided:  May 31, 1988.

Robert Holley, appellant pro se.
Ronald Mark Levitan (Office of the Attorney General of Maryland), for appellee.
Before DONALD RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Robert Holley appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we grant leave to proceed in forma pauperis and affirm on the reasoning of the district court.  Holley v. Brown, C/A No. 86-3425-JH (D.Md. Dec. 15, 1987).


2
Holley has filed a motion in this Court for relief from his conviction and for other such relief as may be appropriate.  To the extent Holley seeks habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 regarding the adequacy of jury instructions at his trial, he must first exhaust the claim by presenting it to the Maryland state courts.  See 28 U.S.C. Sec. 2254(b);  Anderson v. Harless, 459 U.S. 4 (1982).  To the extent he seeks damages and other relief pursuant to 42 U.S.C. Sec. 1983, he must first present his claims to the district court for disposition by that court.  Therefore, the motion, except insofar as it requests summary disposition of this appeal, is denied.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
AFFIRMED.